Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS
The information disclosure statements (IDS) submitted on February 21, 2021 and December 2, 2019 are being considered by the Examiner. 
Drawing
The drawing filed on December 2, 2019 is objected to because of the following minor informalities: in Figs. 2a and 2b: the subunit 232a and 242a seem to be two different representation per fig. 2b; however, in fig. 2a, they are shown to be represented by the same unit, and the fact that subsection 232a seem to be different from 242a, it would make conflicting representation, at least in Fig. 2a, it lacks consistency. See also Fig. 3b.  
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowance
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
The closest prior art: Huang et al. (U.S. PAP 2020/0154555, hereon Huang) discloses a visualization device for a flow field which includes a chamber (100), a power Huang, Fig. 1). 
The instant application differs in that it has a single high speed camera with a light filter disposed between the high speed camera and the plasma chamber, and the light detecting component obtains a light information within the chamber and sending the light information to the light filter component. 
The remaining claims 2-12, and 14-20 depend on the respective base claims 1 and 13 and include further limitations. 
Conclusion
This application is in condition for allowance except for the following formal matters: Objection to the drawing. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wilson et al. (U.S. Patent No. 9,751,057) discloses a method of using a fluidics apparatus for lysing a cell that provides surface acoustic waves at a substrate surface causing cell lyses. 
Mills (U.S. Patent No. 10,443,139) discloses electrical power generation system and method that implements using solid or liquid fuel to plasma conversion for electricity power source. 
Wilson et al. (U.S. PAP 2012/0149126) discloses a fluidic apparatus with a pair of electrodes structure on a piezo-electric body that provides surface acoustic waves for a manipulation of fluid sample and observation. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214. The examiner can normally be reached M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELIAS DESTA/
Primary Examiner, Art Unit 2857